Citation Nr: 0938270	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-05 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a L1-L2 compression fracture, and if so, whether entitlement 
to service connection for residuals of a L1-L2 compression 
fracture is warranted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his father





ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 17, 1989 to 
September 20, 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision by which the RO 
declined to reopen the issue on appeal, finding that new and 
material evidence had not been received.  Indeed, a 
previously decided claim may not be reopened in the absence 
of new and material evidence.  Barnett v. Brown, 8 Vet. App. 
1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Furthermore, 
regardless of RO action, the Board is bound to decide the 
threshold issue of whether the evidence is new and material 
before addressing the merits of a claim.  Id.  

In January 2007, the Veteran testified at a hearing before a 
Decision Review Officer in San Antonio.  He and his father 
appeared at a hearing before the undersigned Veterans Law 
Judge in August 2009.  Transcripts of both hearings have been 
associated with the claims file.

The issue of entitlement to service connection for residuals 
of a L1-L2 compression fracture is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By April 2003 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
L1-L2 compression fracture.  That month, the Veteran was 
provided notice of the decision and his appellate rights; he 
initiated an appeal, but did not perfect it.  

2.  The evidence received since the April 2003 rating 
decision is new in that it was not of record when the RO 
previously decided the claim, and it is material, as it 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received since the April 2003 rating 
decision is new and material, and the claim of entitlement to 
service connection for an L1-L2 compression fracture is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  In this case, the Board is granting in full 
the benefit sought on appeal, namely the issue of entitlement 
to service connection for an L1-L2 compression fracture is 
being reopened.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  




Analysis

Law and Regulations Pertaining to Service Connection 

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Further, if a condition noted 
during service is not shown to be chronic, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  Id.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2009).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2009).  "Clear and 
unmistakable evidence" is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
the "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence").  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable."  Cotant v. West, 17 
Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).  The determination of whether there is clear 
and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  Jensen v. Brown, 4 Vet. App. 304, 306- 7 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Discussion

In an April 2003 rating decision, the RO denied the Veteran's 
claim of service connection for an L1-L2 compression fracture 
on the basis that the disorder existed prior to service and 
due to the lack of evidence of aggravation of that disorder 
during service.  The Veteran was provided notice of the 
decision and of his appellate rights that month.  He filed a 
notice of disagreement, but following the issuance of a 
statement of the case, he did not file a substantive appeal.  
Therefore, the April 2003 rating decision became final based 
on the evidence then of record.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302, 20.1103 (2009) (the regulations 
pertaining to the procedures and time limitations for 
initiating and perfecting appeals and the finality of RO 
determinations not timely appealed).  The Board observes that 
the Veteran, in a statement received in February 2005, 
indicated that he was "gravely ill" when the substantive 
appeal was due and was advised by medical professionals that 
he "would probably not survive."  He asked, therefore, that 
the time for filing a substantive appeal be extended.  The RO 
did not grant that request.

Nevertheless, a claim will be reopened in the event that 
sufficient new and material evidence is presented.  38 
U.S.C.A. § 5108.  Because the April 2003 rating decision was 
the last final disallowance, the Board must review all of the 
evidence submitted since that decision to determine whether 
the Veteran's claim of service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Potentially relevant evidence of record at the time of the 
April 2003 rating decision (namely that concerning L1-L2) 
consisted of the service treatment records containing a June 
1989 report of medical examination noting no abnormalities, a 
June 1989 report of medical history in which the Veteran 
reported no pertinent abnormalities, an August 1989 notation 
regarding an old back injury stemming from a 1985 motor 
vehicle accident, complaints of low back pain, and a showing 
of a compression fracture on a recent magnetic resonance 
imaging (MRI).  The service records also contained an August 
1989 physical profile form indicating a compression fracture 
at L1-L2 and a herniated disc at L5-S1.  

Associated with the claims file apparently several years 
thereafter was an April 1989 report of G.R. Meadows, M.D., 
who indicated that the Veteran was experiencing low back 
pain.  According to Dr. Meadows, the Veteran was involved in 
a car accident in August 1985 when he hit an embankment and 
had low back problems ever since.  The clinical impression 
was, in pertinent part, of an old and mild compression 
fracture at L1-L2.

Also associated with the record apparently several years 
after service was a July 1989 MRI report showing mild 
degenerative changes at L1-L2 with loss of signal intensity 
in the disc space and no other abnormality.

A November 1991 medical report detailed complaints of low 
back pain by the Veteran after he assisted in unloading a 
truck.  The physician, Dr. Meadows, noted the Veteran's past 
medical history of a "very mild" compression fracture at 
L1-L2 resulting from a motor vehicle accident.  

The pre-April 2003 record contained a February 1992 report of 
an MRI of the lumbar spine revealing moderate disc 
degeneration at L1-L2 with loss of height of the interspace 
and reduced signal intensity.  

A March 1993 examination report indicated that the Veteran 
fell off a ladder and had ensuing low back pain.  Radiologic 
studies reflected an old L1 compression fracture, and a mild 
exacerbation of an old back problem was assessed.

An August 1997 report of a lumbar spine MRI showed that the 
intervertebral disc at L1-L2 was mildly diminished in height 
and signal.  The vertebral bodies were otherwise normal in 
size, configuration, and signal integrity with no evidence of 
marrow replacement.  The MRI was conducted pursuant to a 
motor vehicle accident which occurred that month.  

An August 2002 MRI report revealed disc desiccation without 
disc herniation at L1-L2.  

The record also contained a February 2003 written statement 
from the Veteran in which he asserted that during basic 
training, a drill sergeant stepped on his back while he was 
doing push-ups.  Moreover, the record contained voluminous 
medical evidence regarding treatment of the back.  

The potentially relevant evidence added to the claims file 
after the April 2003 rating decision consists of a September 
2003 VA spine examination report in which the examiner 
diagnosed, inter alia, lumbosacral strain "without evidence 
of service-connectedness."  Also added to the record was 
September 1989 letter purportedly sent from the Veteran to 
his father while the Veteran was still in service.  In the 
letter, the Veteran asked his father to locate a physician 
who dealt with back injuries and indicated that he did not 
know what to do about the drill sergeant who hurt him.  The 
record now contains a letter from the Veteran's mother to the 
Veteran sent to him in early September 1989 indicating that 
she hoped that his back pain was easing.  The record now 
contains a copy of a letter from the Veteran's grandparents 
sent to him in early September 1989 in which they state that 
they hoped he was getting relief from his back pain.  
Associated with the claims file after the issuance of the 
April 2003 rating decision are many lay statements from 
family members of the Veteran and others indicating 
essentially that the Veteran was fit and healthy before 
service and began to experience significant low back problems 
thereafter.

The Veteran also submitted a July 2007 statement from Dr. 
Meadows indicating that he had been treating the Veteran for 
back problems for many years and that in July 1989 he gave 
the Veteran a full release for active duty military service.  
According to Dr. Meadows, the Veteran had no problems before 
service that would have prevented him from functioning fully 
in a military environment.

Finally, the record now contains two hearing transcripts.  In 
January 2007, the Veteran a his father testified that 
following his 1985 automobile accident, the Veteran was given 
pain medication and sent home.  According to the Veteran, no 
abnormalities were needed on X-ray studies.  He returned to 
full duty at work at a fairly physically demanding job.  The 
Veteran then recounted the incident in service wherein the 
drill sergeant stepped on his back while he was doing push-
ups.  In August 2009, the Veteran again recounted an incident 
with the drill sergeant in service.  He testified that Dr. 
Meadows told him before enlistment that he was fit for 
service and stated that he had no subjective back problems 
prior to service.  He emphasized that he had passed the 
physical examination for entry into service.  

The Board has reviewed the evidence since the April 2003 
rating decision and has determined it is "new and 
material."  Aside from a few duplicative medical records 
that were of record before April 2003, all of the evidence 
associated with the claims file thereafter is "new" in that 
it was not previously of record.  It is also "material" 
because it is probative of the issue at hand, which is 
whether the Veteran had a low back disability on entry into 
service and whether he sustained a back injury in service.  
In this regard, the Board notes that the record now contains 
contemporaneous evidence of a back injury in service.  The 
Veteran's September 1989 letter to his father indicating that 
he was suffering from back pain and that a drill sergeant had 
hurt him provides evidence corroborating the Veteran's 
allegations of a back injury in service at the hands of a 
drill sergeant.  The July 2007 statement of Dr. Meadows, the 
Veteran's longtime physician, substantiates the Veteran's 
account that he suffered from no noteworthy back trouble 
before service.  Presuming the credibility of the newly 
received evidence, the new evidence relates an unestablished 
fact and raises a reasonable possibility of substantiating 
the claim.  Thus, the Board finds that new and material 
evidence has been submitted to reopen the claim.  38 C.F.R. § 
3.156(a). 


ORDER

New and material evidence to reopen a claim of service 
connection for a compression fracture at L1-L2 has been 
received; to this extent only, the appeal is granted.


REMAND

There is outstanding medical evidence that has yet to be 
associated with the claims file.  Furthermore, a VA medical 
examination must be scheduled.

At his August 2009 hearing, the Veteran indicated that he was 
in receipt of Social Security Administration (SSA) disability 
benefits.  All records pertinent to the Veteran's SSA 
benefits as well as the medical records underlying them must 
be associated with the claims file.

Second, the Veteran indicated that he is receiving pertinent 
medical treatment from R. Potter, M.D.  After securing the 
necessary release, reasonable efforts to secure medical 
records from Dr. Potter should be made.

Finally, after all additional medical evidence has been 
compiled, the Veteran should be scheduled for a VA orthopedic 
examination.  The examiner is to determine the nature of any 
disability or disabilities of L1-L2.  With respect to each, 
the examiner is asked to opine regarding etiology.  In the 
event that the examiner finds that any disability diagnosed 
predated service, the examiner must opine regarding whether 
it was aggravated by service beyond the normal progression of 
the disorder.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Obtain from SSA the records pertinent 
to the Veteran's claim for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.

2.  After obtaining the necessary release 
from the Veteran, make reasonable efforts 
to secure medical records from Dr. R. 
Potter and associate them with the claims 
file.  In the event that the reports are 
not available, the Veteran must be so 
advised in writing and provided an 
opportunity to submit the records on his 
own.

3.  Next, schedule a VA orthopedic 
examination.  The examiner is to review 
all pertinent documents in the claims 
file and indicate in the examination 
report that such review took place.  The 
examiner, as well, must elicit a 
comprehensive medical history from the 
Veteran.  Based on the foregoing and a 
physical examination of the Veteran, the 
examiner must identify all of the 
disorders of L1-L2.  Regarding any 
disorder diagnosed, the examiner should 
address the following:

a.  Identify what disorders existed prior 
to service, if any.

b.  For any disorder that preexisted 
service, specify whether or not each 
disability increased in severity during 
service.

c.  For any disorder that increased in 
severity during service, opine whether 
the increase in severity was beyond the 
normal expected course of the disorder.  

d.  For any disorder that did not exist 
prior to service, provide an opinion 
regarding whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any such disorder began 
in service or is in any way related to 
service.

A rationale for all opinions and 
conclusions should be provided.  In 
addition to the service treatment records 
and VA and private medical opinions of 
record, the examiner is asked to review 
the June 1989 and August 1989 MRI 
findings and comment on the significance, 
if any, of those findings.  If the 
examiner is unable to render an opinion 
without resort to speculation, he or she 
should so state, and discuss why an 
opinion cannot be provided.

4.  After the development requested above 
has been completed to the extent 
possible, the record should be reviewed.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


